Counsel in this case has filed a "motion to cash C.D." which incidentally seeks the Court's approval for a contingency fee of 40% of the award, plus reimbursement of all expenses borne by the attorney.
The Court has the statutory responsibility to supervise all lawsuits involving minors. This is the first time the contingency fee contract has been presented for the Court's approval, and we feel that a total fee of one-third of the amount recovered is the absolute maximum we can approve.
We do not intend to imply any disapproval of the conduct of the attorney or the guarding in this case. Rather, in approving fees to be paid by minors the Court must exercise its own best judgment, recognizing that reasonable people may disagree on such questions.